Case 1:17-cv-01789-DLC Document 425-1 Filed 09/13/19 Page 1 of 2




                          EXHIBIT A
                                         Case 1:17-cv-01789-DLC Document 425-1 Filed 09/13/19 Page 2 of 2


                    Summary of Who Produced Certain Avalon Emails
                                                                                                                               Produced by:
                                                                                                                      AVALON     FAYYER       USAO

SEC Trial Ex. 1    I am one of the very few places that still allow layering.                                                               
SEC Trial Ex. 2    For layering it is a bit more costly as we pay very big legal bills every month to be protected.                         
SEC Trial Ex. 3    costs to protect layering are very high these days …there are almost no places that allow this.                          
SEC Trial Ex. 4    I have included both payout schedules for layering and normal trading.                                                   
SEC Trial Ex. 5    For layering, you can send 50-100 at a time on different ECN's.                                                          
SEC Trial Ex. 6    the broker is not a cheap one, but this is because they do tolerate and protect us                                       
SEC Trial Ex. 7    We know this business very well and we will see right away if you are layering.                                          
SEC Trial Ex. 8    your people cannot do layering/spoofing and regular trading in one account.                                              
SEC Trial Ex. 9    You can see the commission schedule on page 6.                                                                           
SEC Trial Ex. 10   That means you can place 10 orders on each ecn, on 5 different ecns, that will be fifty orders.                          
SEC Trial Ex. 11   We allow layering and these sort of strategies only for intra day use                                                    
SEC Trial Ex. 12   but i mean I hope to be the china only and total agent of laying strategy                                                
SEC Trial Ex. 13   Is it only Nomura that you know that does not limit anything? Is there anyone else?                                      
SEC Trial Ex. 14   They want to forbid any layering . . . looks like LEK is the only solution for now.                                      
